COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-276-CV





DR. KAREN LOPEZ MARTIN	APPELLANT

A/K/A DR. KAREN LOPEZ AUSTEN



V.



TARRANT COUNTY COMMUNITY	APPELLEE

COLLEGE DISTRICT

------------



FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


       ------------

Appellant Dr. Karen Lopez Martin a/k/a Dr. Karen Lopez Austen filed a notice of appeal, stating her desire to appeal a summary judgment order entered on July 13, 2006.  On August 11, 2006, we sent a letter to Appellant notifying her that we were concerned that this court may not have jurisdiction over her appeal because we had been informed by the trial court clerk that the trial court had not signed any summary judgment order; thus, it appeared that there was no final judgment or order subject to appeal and that Appellant’s notice of appeal was premature.  
See
 
Tex. R. App. P.
 26.1(a), 27.1(a).  Our letter indicated that the appeal would be dismissed for want of jurisdiction unless by August 31, 2006, the parties furnished this court with a copy of any signed order forming the basis of Appellant’s appeal.  We have not received any order.

Because there is no final judgment or appealable interlocutory order, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM



PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: September 21,  2006













FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.